 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON STRIBLING,                                  No. 2:17-cv-1243 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    COSTA, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claimed defendants failed to provide him with

19   adequate mental health care treatment in violation of the Eighth Amendment. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On December 13, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on plaintiff and which contained notice to plaintiff that any objections to the

24   findings and recommendations were to be filed within fourteen days. ECF No. 19. Plaintiff has

25   not filed objections to the findings and recommendations.

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations (ECF No. 19) filed December 13, 2019, are
 3   ADOPTED in full;
 4          2. Plaintiff’s motion to alter the judgment (ECF No. 18) is DENIED.
 5          IT IS SO ORDERED.
 6   Dated: April 3, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
